Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 7, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s Sandoval *606ruling was a provident exercise of its discretion (see People v Sandoval, 34 NY2d 371 [1974]; People v Pavao, 59 NY2d 282 [1983]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review, based on matter dehors the record, or without merit. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.